Citation Nr: 1410233	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  14-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals, comminuted fracture of the right femur with right knee and right hip disability, with shortening of right leg and surgical scar.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, continued the 30 percent evaluation for the Veteran's service-connected residuals, comminuted fracture of the right femur with right knee and right hip disability, with shortening of right leg and surgical scar.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

The Board notes that the Veteran was accorded a VA medical examination in March 2010 which evaluated the disability at issue.  However, as it has been almost 4 years since that examination the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this service-connected disability.  Moreover, as part of his April 2011 Notice of Disagreement (NOD), the Veteran explicitly stated that his right knee "has increased in its severity resulting in my experiencing more pain and limiting my ability to do activities that I was able to do a year ago."

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected residuals, comminuted fracture of the right femur with right knee and right hip disability, with shortening of right leg and surgical scar since October 2013.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the nature, extent and severity of his service-connected residuals, comminuted fracture of the right femur with right knee and right hip disability, with shortening of right leg and surgical scar and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected residuals, comminuted fracture of the right femur with right knee and right hip disability, with shortening of right leg and surgical scar.  The claims folder should be made available to the examiner for review before the examination.  

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

5.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the December 2013 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


